  8:17-cr-00223-RFR-SMB Doc # 47 Filed: 09/24/20 Page 1 of 2 - Page ID # 126




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:17CR223

        vs.
                                                      ORDER ON APPEARANCE FOR
AMBER HUGHES,                                       SUPERVISED RELEASE VIOLATION

                      Defendant.


       The defendant appeared before the Court on September 24, 2020 regarding
Petition for Offender Under Supervision [41].       Kelly M. Steenbock represented the
defendant. Thomas J. Kangior represented the government. The defendant was advised
of the alleged violation(s) of supervised release, right to retain or appointment of counsel,
and any right to a preliminary hearing in accordance with Federal Rule of Criminal
Procedure 32.1(a)(3).
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as
alleged in the petition to believe the defendant violated the terms of supervised release
and the defendant should be held to answer for a final dispositional hearing. Fed. R.
Crim. P. 32.1(b)(1)(C). The defendant shall appear personally for a final dispositional
hearing to be set by further order of the court.
       The government moved for detention based upon risk of flight. The defendant
requested a detention hearing which was held. The court finds that the defendant failed
to meet her burden to establish by clear and convincing evidence that she will not flee or
pose a danger to any other person or to the community. Fed. R. Crim. P. 32.1(a)(6); 18
U.S.C. § 3143(a)(1). The government’s motion for detention is granted as to risk of flight
and danger and the defendant shall be detained until further order of the Court.
       The defendant shall be committed to the custody of the Attorney General or
designated representative for confinement in a correctional facility and shall be afforded
a reasonable opportunity for private consultation with defense counsel. Upon order of a
United States court or upon request of an attorney for the government, the person in
  8:17-cr-00223-RFR-SMB Doc # 47 Filed: 09/24/20 Page 2 of 2 - Page ID # 127




charge of the corrections facility shall deliver the defendant to the United States Marshal
for an appearance in connection with a court proceeding.


      IT IS SO ORDERED.


      Dated this 24th day of September, 2020.

                                                 BY THE COURT:

                                                 s/ Michael D. Nelson
                                                 United States Magistrate Judge




                                            2
